 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    RANDOLPH PETERSON and TRI-
      CITY RAILROAD COMPANY LLC,                  NO. 2:17-CV-0191-TOR
 8
                                Plaintiffs,       ORDER OF DISMISSAL
 9
               v.
10
      PORT OF BENTON COUNTY,
11
                                Defendant.
12

13         BEFORE THE COURT are the parties’ responses to the Court’s Order to

14   Show Cause. The Court has reviewed the record and files herein, and is fully

15   informed. ECF Nos. 348, 349. For the reasons discussed below, the Court hereby

16   dismisses the remaining state law claims with leave to re-file pursuant to 28 U.S.C.

17   § 1367.

18                                   BACKGROUND

19         This case arises out of a dispute over the use and management of railroad

20   tracks and surrounding property owned by Defendant and leased by Plaintiffs. The



        ORDER OF DISMISSAL ~ 1
 1   Court has summarized the factual history of this case in several prior orders. See

 2   ECF Nos. 85, 108, 196, 198, 249, 307, 310. Plaintiffs’ Fourth Amended

 3   Complaint, which is the current operative Complaint, alleges federal question

 4   jurisdiction is present based on Plaintiffs’ qui tam and 42 U.S.C. § 1983 claims.

 5   ECF No. 167. However, this Court has dismissed all of Plaintiffs’ federal claims.

 6   ECF Nos. 196, 198, 237, 249, 307, 310, 335. Because this case has been narrowed

 7   to only state law claims, the Court ordered the parties to show cause why this

 8   matter should not be dismissed with leave to re-file the remaining matters in state

 9   court. ECF No. 335. The parties timely responded. ECF Nos. 348, 349.

10                                      DISCUSSION

11      A. Supplemental Jurisdiction

12         “Federal courts are courts of limited jurisdiction.” Kokkonen v. Guardian

13   Life Ins. Co. of America, 511 U.S. 375, 377 (1994). A federal court may exercise

14   original jurisdiction over cases involving a question of federal law or between

15   parties of diverse citizenship. 28 U.S.C. §§ 1331, 1332. A federal court may also

16   exercise supplemental jurisdiction over pendent claims “that are so related to the

17   claims in the action within such original jurisdiction that they form part of the

18   same case or controversy.” 28 U.S.C. § 1367(a). However, if a district court has

19   dismissed all of the claims over which it has original jurisdiction, it may decline to

20   exercise supplemental jurisdiction over a related claim. 28 U.S.C. § 1367(c)(3).




        ORDER OF DISMISSAL ~ 2
 1         The Ninth Circuit has reaffirmed the discretionary nature of a district court’s

 2   exercise of supplemental jurisdiction. Acri v. Varian Assocs., Inc., 114 F.3d 999,

 3   1000 (9th Cir. 1997), supplemented, 121 F.3d 714 (9th Cir. 1997), as amended,

 4   (Oct. 1, 1997). “[A] federal court should consider and weigh … the values of

 5   judicial economy, convenience, fairness, and comity in order to decide whether to

 6   exercise jurisdiction over a case brought in that court involving pendent state-law

 7   claims.” Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988), superseded

 8   by statute on other grounds as stated in Stanford v. MemberWorks, Inc., 625 F.3d

 9   550, 561 (9th Cir. 2010) (citing United Mine Workers of America v. Gibbs, 383

10   U.S. 715 (1966)). “[I]n the usual case in which all federal-law claims are

11   eliminated before trial, the balance of factors to be considered under the pendent

12   jurisdiction doctrine … will point toward declining to exercise jurisdiction over the

13   remaining state-law claims.” Carnegie-Mellon, 484 U.S. at 350 n.7.

14      B. Remaining Claims

15         As an initial matter, it is unclear whether the Court could exercise

16   supplemental jurisdiction over the current breach of contract claims. To support

17   supplemental jurisdiction, “state and federal claims must derive from a common

18   nucleus of operative fact.” Gibbs, 383 U.S. at 725. As Defendant accurately notes

19   in its Response, Plaintiffs’ claims have been ambiguously pled and argued, and

20   their factual theory of the case has evolved several times. ECF No. 349 at 6-7.




        ORDER OF DISMISSAL ~ 3
 1   Plaintiffs’ federal claims involved factual issues of tax collection practices, third-

 2   parties’ usage of the railroad tracks at issue, terminated parties’ actions taken on

 3   adjacent property, and the receipt and use of state grant money. The current breach

 4   of contract claims center on the meaning of a term in the maintenance provision of

 5   the contract. While these claims involve the same parties and the same railroad

 6   tracks, they do not clearly derive from the same common nucleus of operative fact.

 7         Even if the Court can properly exercise supplemental jurisdiction over the

 8   breach of contract claims, values of judicial economy, comity, fairness, and

 9   convenience weigh in favor of allowing the state court to resolve these claims.

10   This case has not yet proceeded to trial and therefore falls among the “usual cases”

11   in which a federal court should decline to exercise supplemental jurisdiction over

12   remaining state law claims. Carnegie-Mellon, 484 U.S. at 350 n.7.

13         Defendant objects to dismissal on the grounds that this case “is literally at

14   the one-yard line,” with the trial date one month away. ECF No. 349 at 2.

15   Although the calendar date is approaching, much work remains to be done in this

16   case. Plaintiffs’ breach of contract claim is currently subject to Defendant’s

17   pending motion for summary judgment. ECF No. 337. Defendant’s breach of

18   contract counterclaim is currently subject to Defendant’s own pending motion for

19   summary judgment, ECF No. 275, and Plaintiffs’ motion for partial summary

20   judgment on statute of limitations grounds, ECF No. 272. Plaintiffs have also




        ORDER OF DISMISSAL ~ 4
 1   raised twelve affirmative defenses to Defendant’s counterclaim, eleven of which

 2   are currently the subject of Defendant’s pending motion for summary judgment.

 3   ECF No. 278. These pending motions will involve substantial application of state

 4   law and are better suited for resolution in state court.

 5         Defendant also objects to dismissal on the grounds that this Court has

 6   invested significant resources into this case already and the parties will be

 7   burdened if required to start again in state court. ECF No. 349 at 11-13. While

 8   Defendant is correct that this Court has disposed of several claims in this case, it is

 9   also true that these claims are largely unrelated, legally and factually, to the current

10   breach of contract claims. Indeed, this case has been reduced to a relatively

11   narrow set of questions: (1) what obligations are imposed by the maintenance

12   provision of the parties’ contract; (2) whether those obligations are being met; and

13   (3) what damages, if any, have resulted from noncompliance. That this Court has

14   extensive familiarity with the circumstances of Plaintiffs’ separate qui tam and

15   takings claims does not put it in a better position than the state court to resolve

16   these contract questions. Additionally, the work the parties have already done on

17   the breach of contract claims can be re-submitted in state court with relative ease.

18         Finally, Defendant objects to dismissal on the grounds that the railroad

19   tracks at issue in this case are deteriorating, which Defendant argues poses safety

20   risks. ECF No. 349 at 13. However, Defendant has the option to pursue




        ORDER OF DISMISSAL ~ 5
 1   immediate relief in state court, which could potentially address these concerns

 2   sooner than the current federal trial date.

 3         On balance, values of judicial economy, comity, fairness, and convenience

 4   weigh in favor of allowing the state court to resolve the breach of contract claims.

 5   This Court declines to exercise supplemental jurisdiction over the parties’ breach

 6   of contract claims.

 7   ACCORDINGLY, IT IS HEREBY ORDERED:

 8         1. The remaining state law claims are DISMISSED without prejudice and

 9             with leave to re-file in state court pursuant to 28 U.S.C. § 1367(d).

10         2. All currently pending motions are DENIED AS MOOT. All hearings

11             and other deadlines, including the trial date, are STRICKEN.

12         3. The District Court Executive is directed to enter this Order, furnish

13             copies to counsel, and CLOSE the file.

14         DATED March 12, 2020.

15

16                                    THOMAS O. RICE
                               Chief United States District Judge
17

18

19

20




        ORDER OF DISMISSAL ~ 6
